       Case 2:16-cr-00007-KS-MTP Document 368 Filed 08/10/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION


UNITED STATES OF AMERICA


VS.                                                          CRIMINAL NO. 2:16-cr-7-KS-MTP


CHARLES BOLTON AND
LINDA BOLTON


            ORDER DIRECTING CLARIFICATION FROM MOVANTS’ ATTORNEY

       BEFORE THIS COURT is “Motion for New Trial Pursuant to Federal Rule of Criminal

Procedure 33 Based on Newly Discovered Evidence, or In the Alternative Motion to Reduce

Restitution and Other Relief” [350] filed by Linda Bolton with supporting Memorandum [351] .

Charles Bolton has joined in Linda Bolton’s Motion [352] . The Government has filed a

Response [358] and Movants replied [364].

       The Court has considered the above pleadings and finds that Motions [350] and Joinder

[352] are unclear regarding some of the allegations and stated facts and fail to cite record backup

for same.

       The Court directs that counsel for Charles Bolton and Linda Bolton, Honorable Mary Lee

Holmes, respond to the following in writing within fourteen (14) days of the date of this Order to

the following inquiries. When the Court requests citations to the record it is referring to the entire

record of the instant case including attachments. If citations are to deposition testimony from

other proceedings that have been made a part of this Court’s record, then citations shall point to

this Court’s docket [ECF] number and identify the relevant attachments. Citations shall not be

made to any document or testimony not a part of the record herein.
         Case 2:16-cr-00007-KS-MTP Document 368 Filed 08/10/20 Page 2 of 4




         1. Please state with specificity and citations the new information upon which Motion

[350] and [352] are based.

         2. Please state the evidence listed in response to number 1 above that was unavailable to

Movants at the time of their trial. Please point to the record where John Lee admitted that checks

at issue in the Bolton’s criminal trial from John Lee were for non-taxable events.

         3. Please explain and point to the record where John Lee admitted he took deductions

which he was not entitled to and how they were directly “against” the Boltons.

         4. Please explain and point to the record where the Boltons were wrongly “charged” for

illegitimate deductions that John Lee took. John Lee admitted to taking illegitimate deductions in

both his guilty plea and the trial of Carl Nicholson, but how were these wrongly charged to the

Boltons, and point to specific parts of the record where this is established.

         5. How were Robert Jackson and Lee’s children “victims” of the scheme and point to the

record where this is established.

         6. Please state with specificity and citations the newly discovered evidence and how it

would likely produce an “acquittal”.

         7. Specify what newly discovered evidence was unknown to Movants at the time of their

trial.

         8. What evidence above described was unavailable to Movants at the time of their trial

because of John Lee claiming his 5th Amendment privilege.

         9. Please itemize with specificity and citations to the record the makeup of the alleged

$318,160.69 that was erroneously imputed to the Boltons as income.

         10. Please state how the John Lee plea deal and agreement were exculpatory to the

Movants.



                                                  2
       Case 2:16-cr-00007-KS-MTP Document 368 Filed 08/10/20 Page 3 of 4




       11. Point to the record showing where John Lee admitted to tax fraud for the same checks

and deductions that the Government alleged were income to the Boltons.

       12. Please list the knowingly used false testimony presented by the Government citing the

Court to the record thereof.

       13. Please explain your position that the Government’s withholding disclosure of the plea

deal with John Lee was egregious prosecutor misconduct.

       14. Please specify the perjurious witness testimony that was used by the Government

specifying where in the record same is recorded.

       15. Identify the FBI 302 report that was suppressed by the Government in violation of

“Brady”.

       16. How does the John Lee plea deal confirm that the checks alleged to be income to the

Boltons were the same checks that John Lee admitted was fraud as to his tax returns.

       17. Please point to the record where Lee states that he gave the Boltons the monies to

“keep his businesses afloat”.

           Is it not a fact that during his deposition testimony that John Lee listed a number of

jobs or tasks that Charles Bolton did to assist him with his law practice?

       18. Point to the record where the District Court “forced” Charles Bolton to proceed with

terminated counsel against his wishes.

       19. Please point to the record showing the objections filed by the Boltons to the

Presentence Report.

       20. Please state with specificity and point to the record the showing that the Court

violated the Bolton’s right to due process under the Fifth and Fourteenth Amendments to the

Constitution.



                                                 3
       Case 2:16-cr-00007-KS-MTP Document 368 Filed 08/10/20 Page 4 of 4




       21. Could the Boltons have provided an explanation to the Lee checks had they chosen to

take the witness stand?

       SO ORDERED this the __10th____ day of August.



                                      ___s/Keith Starrett_________________
                                       UNITED STATES DISTRICT JUDGE




                                              4
